Exhibit 10.1

 

Form of Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is dated September 18, 2009, by
and between the investor identified on the signature page hereto (the
“Investor”) and Northern Technologies International Corporation, a Delaware
corporation (the “Company”), whereby the parties agree as follows:

 

1.             Subscription.

 


INVESTOR AGREES TO BUY AND THE COMPANY AGREES TO SELL AND ISSUE TO INVESTOR SUCH
NUMBER OF SHARES (THE “SHARES”) OF COMMON STOCK, PAR VALUE $0.02 PER SHARE
(“COMMON STOCK”), SET FORTH ON THE SIGNATURE PAGE HERETO, FOR AN AGGREGATE
PURCHASE PRICE SET FORTH ON THE SIGNATURE PAGE HERETO (THE “PURCHASE PRICE”).


 


THE SHARES HAVE BEEN REGISTERED UNDER A REGISTRATION STATEMENT ON FORM S-3,
REGISTRATION NO. 333-153891, WHICH REGISTRATION STATEMENT (THE “REGISTRATION
STATEMENT”) HAS BEEN DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE
COMMISSION, HAS REMAINED EFFECTIVE SINCE SUCH DATE AND IS EFFECTIVE ON THE DATE
HEREOF.


 


ON SEPTEMBER 23, 2009 (THE “CLOSING DATE”), THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT DESIGNATED BY
THE COMPANY:


 

BANK:                         National City Bank Cleveland

23711 Chagrin Blvd

Beachwood OH  44122

 

SWIFT CODE NATCUS33

ABA NUMBER

ACCOUNT NUMBER

 

Attention:  Northern Technologies International Corporation Account

4201 Woodland Rd

Circle Pines MN  55014

 

Such funds shall be delivered unless the Placement Agency Agreement (the
“Placement Agreement”) between the Company and the placement agent engaged by
the Company in connection with the sale and issuance of the Shares (the
“Placement Agent”) is terminated pursuant to the terms thereof.  The Company’s
obligation to issue the Shares to the Investor will be subject to (i) the
receipt by the Company of the aggregate purchase price for the Shares being
purchased hereunder as set forth on the signature page, (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement, (iii) the
Registration Statement remaining in effect and no stop order proceedings with
respect thereto being pending or threatened, and (iv) there being no objections
raised by the staff of the NASDAQ Stock Market to the consummation of the sale
without the approval of the Company’s stockholders.  The Company proposes to
enter into substantially this same form of Agreement with certain other
investors (collectively with this Agreement, the “Transaction”) and the
Investor’s obligations are expressly not conditioned on the purchase by any or
all such other investors of the Shares that they have agreed to purchase from
the Company.  The Placement Agent shall have no rights in or to any of the
funds, except in respect of the Company’s obligation to pay the Placement
Agent’s fees and expenses.

 

--------------------------------------------------------------------------------


 


NO LATER THAN SEPTEMBER 21, 2009, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT
WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO
SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.

 


ON THE CLOSING DATE, ASSUMING RECEIPT BY THE COMPANY OF THE PURCHASE PRICE FOR
THE SHARES BEING PURCHASED BY THE INVESTOR, THE COMPANY SHALL DELIVER TO
INVESTOR THE SHARES VIA THE DEPOSITORY TRUST COMPANY’S (“DTC”) DEPOSIT OR
WITHDRAWAL AT CUSTODIAN SYSTEM VIA THE DTC INSTRUCTIONS SET FORTH ON THE
SIGNATURE PAGE HERETO, SUCH SHARES TO BE REGISTERED IN SUCH NAME OR NAMES AS
DESIGNATED BY THE INVESTOR ON THE SIGNATURE PAGE HERETO.  THE SHARES SHALL BE
UNLEGENDED AND FREE OF ANY RESALE RESTRICTIONS.


 

2.             Company Representations and Warranties.  The Company represents
and warrants that: (a) it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (b) this Agreement
has been duly authorized and executed by and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms; (c) the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) the Company’s Certificate of Incorporation or By-Laws, or (ii) any material
agreement to which the Company is a party or by which any of its property or
assets is bound; (d) the Shares have been duly authorized for sale and issuance,
and when the Shares are issued and delivered by the Company against payment
therefor pursuant to this Subscription, will be validly issued, fully paid and
nonassessable; (e) the Registration Statement, at the time it became effective,
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (f) the prospectus contained in the Registration
Statement, as amended or supplemented, did not contain as of the effective date
thereof, and as of the date hereof does not contain, any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and (g) there are no preemptive rights or rights of first
refusal held by stockholders of the Company and applicable to the transactions
contemplated hereby.

 

3.             Investor Representations, Warranties and Acknowledgments.  The
Investor represents and warrants that: (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed by the
Investor and constitutes a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms; (c) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Investor’s certificate of incorporation or by-laws (or other governing
documents), or (ii) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; (d) the
Investor hereby confirms that it has had full access to and relied only upon the
Disclosure Package (defined below), including the Company’s periodic reports and
other information incorporated by reference therein, and was able to read,
review, download and print such materials. For purposes hereof, the term
“Disclosure Package” means: (i) a base prospectus dated January 16, 2009,
including the information incorporated by reference therein, (ii) the final
prospectus supplement related to the offering, including the information
incorporated by reference therein and (iii) the pricing information contained in
this Agreement; (e) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares; (f) the Investor

 

--------------------------------------------------------------------------------


 

has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company;
(g) the Investor is not a Financial Industry Regulatory Authority (FINRA) member
or an Associated Person (as such term is defined under the FINRA Membership and
Registration Rules Section 1011) as of the Closing, and (h) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Securities and Exchange Commission) of which the Investor is a part in
connection with this offering, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis. 
The Investor further represents and warrants that since the date on which the
Placement Agent first contacted such Investor about the offering of the Common
Stock, the Investor has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities).  the Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.  The
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws.  For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

4.             Miscellaneous.

 


THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO ITS SUBJECT MATTER, AND THERE ARE NO AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF WHICH ARE NOT CONTAINED
IN THIS AGREEMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY IN WRITING
SIGNED BY THE PARTIES HERETO.


 


THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND SHALL BECOME EFFECTIVE
WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER
PARTIES HERETO, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME
COUNTERPART.  EXECUTION MAY BE MADE BY DELIVERY BY FACSIMILE OR PDF SENT VIA
ELECTRONIC TRANSMISSION.


 


THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE AND, IN THE EVENT THAT ANY COURT
OR OFFICIALS OF ANY REGULATORY AGENCY OF COMPETENT JURISDICTION SHALL DETERMINE
THAT ANY ONE OR MORE OF THE PROVISIONS OR PART OF THE PROVISIONS CONTAINED IN
THIS AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISION OR PART OF A PROVISION OF THIS AGREEMENT
AND THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED AS IF SUCH INVALID OR ILLEGAL
OR UNENFORCEABLE PROVISION, OR PART OF SUCH PROVISION, HAD NEVER BEEN CONTAINED
HEREIN, SO THAT SUCH PROVISIONS WOULD BE VALID, LEGAL AND ENFORCEABLE TO THE
MAXIMUM EXTENT POSSIBLE, SO LONG AS SUCH CONSTRUCTION DOES NOT MATERIALLY
ADVERSELY EFFECT THE ECONOMIC RIGHTS OF EITHER PARTY HERETO.


 


ALL COMMUNICATIONS HEREUNDER, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY PROVIDED
HEREIN, SHALL BE IN WRITING AND SHALL BE MAILED, HAND DELIVERED, SENT BY A
RECOGNIZED OVERNIGHT COURIER SERVICE SUCH AS FEDERAL EXPRESS, OR SENT VIA
FACSIMILE AND CONFIRMED BY LETTER, TO THE PARTY TO WHOM IT IS ADDRESSED AT THE
FOLLOWING ADDRESSES OR SUCH OTHER ADDRESS AS SUCH PARTY MAY ADVISE THE OTHER IN
WRITING:


 

To the Company:  as set forth on the signature page hereto.

 

--------------------------------------------------------------------------------


 

To the Buyer:  as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e)   This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Any legal action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby shall only be
instituted, heard and adjudicated (excluding appeals) in a state or federal
court located in New York, and each party hereto knowingly, voluntarily and
intentionally waives any objection which such party may now or hereafter have to
the laying of the venue of any such action, suit or proceeding, and irrevocably
submits to the exclusive personal jurisdiction of any such court in any such
action, suit or proceeding.  Service of process in connection with any such
action, suit or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement.

 

(f)  This Agreement shall not be assigned by any party hereto, without the
express prior written consent of the Company or the Investor.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

 

 

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

Northern Technologies International Corporation

 

 

4201 Woodland Rd.

 

 

Circle Pines, MN 55014

 

 

Attention: Chief Executive Officer

 

 

Facsimile: (763) 225-6645

 

 

 

 

 

 

 

 

Number of Shares:

 

 

 

Purchase Price Per Share:  $

 

 

 

Aggregate Purchase Price:  $

 

 

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

 

 

 

Address for Notice

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Attention:

 

 

 

 

 

 

 

DWAC Instructions:

 

 

 

Name of DTC Participant:

 

 

 

DTC Participant Number:

 

 

 

Account Number:

 

 

 

 

--------------------------------------------------------------------------------


 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.

 

ON THE CLOSING DATE, THE INVESTOR SHALL REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

BANK:                         National City Bank Cleveland

23711 Chagrin Blvd

Beachwood OH  44122

 

SWIFT CODE NATCUS33

ABA NUMBER

ACCOUNT NUMBER

 

Attention:  Northern Technologies International Corporation Account

4201 Woodland Rd

Circle Pines MN  55014

 

--------------------------------------------------------------------------------